Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 
Dated as of June 30, 2010
 
By and Among
 
Erik Mark Levine
 
and
 
Laurence Jay Levine
 
and
 
Richard IL Anslow
 
and
 
Gregg E. Julia
 
and
 
AJ Acquisition Corp. IV, Inc.
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

SECTION 1. CONSTRUCTION AND INTERPRETATION  3 1.1. Principles of Construction  3
SECTION 2. THE TRANSACTION  4 2.1. Purchase Price  4 2.2. Transfer of Shares and
Terms of Payment  4 2.3. Closing  4 SECTION 3. REPRESENTATIONS AND WARRANTIES   
 4 3.1. Representations and Warranties of the Sellers  4 3.2. Covenants of the
Sellers and the Company  7 SECTION 4. MISCELLANEOUS   9 4.1. Expenses  9 4.2.
Governing Law  9 4.3. Resignation of Old and Appointment ofNew Board of
Directors and Officers  9 4.4. Disclosure  10 4.5. Notices  10 4.6. Parties in
Interest      11 4.7. Entire Agreement    11 4.8. Amendments  11 4.9.
Severability  11 4.10. Counterparts    11

 
 
 

--------------------------------------------------------------------------------

 
 
STOCK PURCHASE AGREEMENT
 
This stock purchase agreement ("Agreement"), dated as of June 30, 2010, is
entered into by and among AJ Acquisition Corp. IV, Inc. ("AJ Acquisition" or the
"Company") and Richard I. Anslow and Gregg E. Jaclin, (each a "Seller" and
collectively, the "Seller"), and Erik Mark Levine ("Erik Levine") and Laurence
Jay Levine ("Laurence Levine") (collectively the "Purchasers" and together with
the Company and the Sellers, the "Parjes").
 
WITNESSETH:
 
WHEREAS, the Sellers, are shareholders of AJ Acquisition, a corporation
organized and existing under the laws of the State of Nevada, who own and/or
control in the aggregate 100,000 shares of the Company, which represents 100% of
the issued and outstanding common shares of the Company; and
 
WHEREAS, the Purchasers desires to acquire all of such shares of the Company.
 
NOW, THEREFORE, in consideration of the premises and of the covenants,
representations, warranties and agreements herein contained, the Parties have
reached the following agreement with respect to the sale by the Sellers of such
common stock of the Company to the Purchasers:
 
SECTION I. CONSTRUCTION AND INTERPRETATION
 
1.1. Principles of Construction.
 
(a) All references to Articles, Sections, subsections and Appendixes are to
Articles, Sections, subsections and Appendixes in or to this Agreement unless
otherwise specified. The words "hereof," "herein" and "hereunder" and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
"including" is not limiting and means "including without limitations."
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."
 
(c) The Table of Contents hereto and the Section headings herein are for
convenience only and shall not affect the construction hereof.
 
(d) This Agreement is the result of negotiations among and has been reviewed by
each Party's counsel. Accordingly, this Agreement shall not be construed against
any Party merely because of such Party's involvement in its preparation.
 
(e) Wherever in this Agreement the intent so requires, reference to the neuter,
masculine or feminine shall be deemed to include each of the other, and
reference to either the singular or the plural shall be deemed to include the
other.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 2. THE TRANSACTION
 
2.1. Purchase Price.
 
The Sellers hereby agree to sell to the Purchasers, and the Purchasers, in
reliance on the representations and warranties contained herein, and subject to
the terms and conditions of this Agreement, agrees to purchase from the Sellers
100,000 common shares of the capital stock of AJ Acquisition (the "Acquired
Shares") for a total purchase price of $40,000 (the "Purchase Price"), payable
in full to the Sellers according to the terms of this Agreement, in United
States currency as directed by the Sellers at Closing.
 
2.2. Transfer of Shares and Terms of Payment.
 
In consideration for the transfer of the Acquired Shares by the Sellers to the
Purchasers, the Purchasers shall pay the Purchase Price in accordance with the
terms of this Agreement. Transfer of the shares and payment thereof shall be in
the following manner:
 
i) Upon execution of this Agreement, the Purchasers shall each pay $20,000 for a
total of $40,000 ("Payment") to Anslow & Jaclin, L.LP (the "Escrow Agent").
 
ii) Simultaneously with the transfer of the Payment, the Sellers shall deliver
to the Escrow Agent, the certificates for the Acquired Shares duly endorsed for
transfer or with executed stock powers attached to be released and delivered to
the Purchasers upon receipt of the Payment by the Escrow Agent, as follows:
 
Erik Levine                  60,000 shares
Laurence Levine        40,000 shares
 
2.3. Closing.
 
Subject to the terms and conditions of this Agreement, the Closing shall take
place by wire transfer and overnight mail on or before 5:00 P.M. EST on June 30,
2010 (the "Closing Date").
 
SECTION 3. REPRESENTATIONS AND WARRANTIES
 
3.1. Representations and Warranties of the Sellers and the Company. The Sellers
and the Company hereby make the following representations and warranties to the
Purchasers:
 
3.1.1 The Company is a corporation duly organized and validly existing under the
laws of the State of Nevada and has all corporate power necessary to engage in
all transactions in which ft has been involved, as well as any general business
transactions in the future that may be desired by its directors.
 
3.1.2 The Company is in good standing with the Secretary of State of Nevada.
 
3.1.3 Prior to or at Closing, all of the Company's outstanding debts and
obligations shall be paid off (at no expense or liability to the Purchasers) and
the Seller shall provide evidence of such payoff to the Purchasers' reasonable
satisfaction. Should the Purchasers discover any obligation of the Company that
was not paid prior to the Closing Date, the Sellers undertake to indemnify the
Purchasers for any and all such liabilities, whether outstanding or contingent
at the time of Closing.
 
 
 

--------------------------------------------------------------------------------

 
 
3.1.4 The Company will have no assets or liabilities at the Closing Date.
 
3.1.5 The Company is not subject to any pending or threatened litigation, claims
or lawsuits from any party, and there are no pending or threatened proceedings
against the Company by any federal, state or local government, or any
department, board, agency or other body thereof.
 
3.1.6 The Company is not a party to any contract, lease or agreement which would
subject it to any performance or business obligations after the Closing.
 
3.1.7 The Company does not awn any real estate or any interests in real estate.
 
3.1.8 The Company is not liable for any taxes, including income, real or
personal property taxes, to any governmental or state agencies whatsoever. The
Company has timely filed all income, real or personal property, sales, use,
employment or other governmental tax returns or reports required to be filed by
it with any federal, state or other governmental agency and all taxes required
to be paid by the Company in respect of such returns have been paid in full.
None of such returns are subject to examination by any such taxing authority and
the Company has not received notice of any intention to require the Company to
file any additional tax returns in any jurisdiction to which it may be subject.
 
3.1.9 The Company, to the actual knowledge of Sellers, is not in violation of
any provision of laws or regulations of federal, state or local government
authorities and agencies.
 
3.1.10 The Sellers either are or on the Closing Date will be, the lawful owners
of record of the Acquired Shares, and the Sellers presently have, and will have
at the Closing Date, the power to transfer and deliver the Acquired Shares to
the Purchasers in accordance with the terms of this Agreement. The delivery to
the Purchasers of certificates evidencing the transfer of the Acquired Shares
pursuant to the provisions of this Agreement will transfer to the Purchasers
good and marketable title thereto, free and clear of all liens, encumbrances,
restrictions and claims of any kind.
 
3.1.11 There are no authorized shares of the Company other than 100,000,000
common shares and 10,000,000 preferred shares, and there are no issued and
outstanding shares of the Company other than 100,000 common shares. Sellers at
the Closing Date will have full and valid title to the Acquired Shares, and
there will be no existing impediment or encumbrance to the sale and transfer of
the Acquired Shares to the Purchasers; and on delivery to the Purchasers of the
Acquired Shares being sold hereby, all of such Shares shall be free and clear of
all liens, encumbiances, charges or assessments of any kind; such Shares will be
legally and validly issued and fully paid and non-assessable shares of the
Company's common stock; and all such common stock has been issued under duly
authorized resolutions of the Board of Directors of the Company.
 
3.1.12 All issuances of the Company of the shares in their common stock in past
transactions have been legally and validly effected, without violation of any
preemptive rights, and all of such shares of common stock are fully paid and
non-assessable.
 
 
 

--------------------------------------------------------------------------------

 

3.1.13 There are no outstanding subscriptions, options, warrants, convertible
securities or rights or commitments of any nature in regard to the Company's
authorized but unissued common stock or any agreements restricting the transfer
of outstanding or authorized but unissued common stock. There are no
shareholders agreements, voting agreements or other similar agreements with
respect to the Company's capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company's
shareholders.
 
3.1.14 There are no outstanding judgments, liens or any other security interests
filed against the Company or any of its properties.
 
3.1.15 The Company has no subsidiaries.
 
3.1.16 The Company has no employment contracts or agreements with any of its
officers, directors, or with any consultants; and the Company has no employees
or other such parties.
 
3.1.17 The Company has no insurance or employee benefit plans whatsoever. 3.1.18
The Company is not in default under any contract, or any other document.
 
3.1.19 The Company has no outstanding powers of attorney and no obligations
concerning the performance of the Sellers concerning this Agreement.
 
3.1.20 The execution and delivery of this Agreement, and the subsequent closing
thereof, will not result in the breach by the Company or the Sellers of (i) any
agreement or other instrument to which they are or have been a party or (it) the
Company's Articles of Incorporation or Bylaws.
 
3.1.21 All financial and other Information which the Company and/or the Sellers
furnished or will furnish to the Purchasers, including information with regard
to the Company and/or the Sellers contained in the SEC filings filed by the
Company since its inception (i) is true, accurate and complete as of its date
and in all material respects except to the extent such information is superseded
by information marked as such, (ii) does not omit any material fact, not
misleading and (iii) presents fairly the financial condition of the organization
as of the date and for the period covered thereby.
 
3.1.22 The common stock of the Company is registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") and there are
no proceedings pending to revoke or terminate such registration. Since the date
of the common stock's registration under the Exchange Act, the Company has filed
all reports with the Securities and Exchange Commission required to be filed by
the Exchange Act, including its Quarterly Report on Form 10-Q for the first
quarter of 2010, and all such reports were filed timely.
 
The representations and warranties herein by the Sellers shall be true and
correct in all material respects on and as of the Closing Date hereof with the
same force and effect as though said representations and warranties had been
made on and as of the Closing Date,
 
 
 

--------------------------------------------------------------------------------

 
 
The representations and warranties made above shall survive the Closing Date and
shall expire for all purposes in the date numerically corresponding to the
Closing Date in the twelfth month after the Closing Date.
 
3.2. Covenants of the Sellers and the Company.
 
From the date of this Agreement and until the Closing Date, the Sellers and the
Company covenant the following:
 
3.2.1 The Sellers will, to the best of their respective abilities, preserve
intact the current status of the Company as an issuer registered under Section
12(g) of the 1934 Exchange Act.
 
3.2.2 The Sellers will furnish Purchasers with all corporate records and
documents, such as Articles of Incorporation and Bylaws, minute books, stock
books, or any other corporate document or record (including financial and bank
documents, books and records) requested by the Purchasers.
 
3.2.3 The Company will not enter into any contract or business transaction,
merger or business combination, or incur any further debts or obligations
without the express written consent of the Purchasers.
 
3.2.4 The Company will not amend or change its Articles of Incorporation or
Bylaws, or issue any further shares or create any other class of shares in the
Company without the express written consent of the Purchasers.
 
3.2.5 The Company will not issue any stock options, warrants or other rights or
interests in or to its shares without the express written consent of the
Purchasers.
 
3.2.6 The Sellers will not encumber or mortgage any right or interest in their
shares of the common stock being sold to the Purchasers hereunder, and also they
will not transfer any rights to such shares of the common stock to any third
party whatsoever.
 
3.2.7 The Company will not declare any dividend in cash or stock, or any other
benefit
 
3.2.8 The Company will not institute any bonus, benefit, profit sharing, stock
option, pension retirement plan or similar arrangement.
 
3.2.9 At Closing, the Company and the Sellers will obtain and submit to the
Purchasers resignations of current officers and directors.
 
3.2.10 The Sellers agree to indemnify the Purchasers against and to pay any
loss, damage, expense or claim or other liability incurred or suffered by the
Purchasers by reason of the breach of any covenant or inaccuracy of any warranty
or representation contained in this Agreement.
 
3.3 Representations and Warranties of the Purchasers. The Purchasers hereby
makes the following representations and warranties to the Sellers:
 
 
 

--------------------------------------------------------------------------------

 
 
3.3.1 The Purchasers have the requisite power and authority to enter into and
perform this Agreement and to purchase the shares being sold to it hereunder.
The execution, delivery and performance of this Agreement by such Purchasers and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action, and no further consent or
authorization of such Purchasers are required. This Agreement has been duly
authorized, executed and delivered by such Purchasers and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of such
Purchasers enforceable against such Purchasers in accordance with the terms
thereof.
 
3.3.2 The Purchasers are, and will be at the time of the execution of this
Agreement, an "accredited investor", as such term is defined in Regulation D
promulgated by the Commission under the Securities Act of 1933, as amended (the
"1933 Act"), is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable such Purchasers to utilize the information made available by the Company
to evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment. The Purchasers have the authority and is duly and legally qualified
to purchase and own shares of the Company. The Purchasers are able to bear the
risk of such investment for an indefinite period and to afford a complete loss
thereof. The information set forth on the signature page hereto regarding the
Purchasers is accurate.
 
3.3.3 On the Closing Date, such Purchasers will purchase the Acquired Shares
pursuant to the terms of this Agreement for its own account for investment only
and not with a view toward, or for resale in connection with, the public sale or
any distribution thereof.
 
3.3.4 The Purchasers understand and agree that the Acquired Shares have not been
registered under the 1933 Act or any applicable state securities laws, by reason
of their Issuance in a transaction that does not require registration under the
1933 Act (based in part on the accuracy of the representations and warranties of
the Purchasers contained herein), and that such Acquired Shares must be held
indefinitely unless a subsequent disposition is registered under the 1933 Act or
any applicable state securities laws or is exempt from such registration. In any
event, and subject to compliance with applicable securities laws, the Purchasers
may enter Into lawful hedging transactions in the course of hedging the position
they assume and the Purchasers may also enter into lawful short positions or
other derivative transactions relating to the Acquired Shares, or interests in
the Acquired Shares, and deliver the Acquired Shares, or interests in the
Acquired Shares, to close out their short or other positions or otherwise settle
other transactions, or loan or pledge the Acquired Shares, or interests in the
Acquired Shares, to third parties who in turn may dispose of these Acquired
Shares.
 
3.3.5 The Acquired Shares shall bear the following or similar legend;
 
"THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE
HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
SUNDER SAID ACT OR (H) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES."
 
3.3.6 The offer to sell the Acquired Shares was directly communicated to such
Purchasers by the Company. At no time were such Purchasers presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.
 
3.3.7 Such Purchasers represents that the foregoing representations and
warranties are true and correct as of the date hereof and, unless such
Purchasers otherwise notifies the Company prior to the Closing Date shall be
true and correct as of the Closing Date.
 
3.3.8 The foregoing representations and warranties shall survive the Closing
Date and for a period of one year thereafter.
 
Section 4. Miscellaneous
 
4.1. Expenses.
 
Each of the Parties shall, bear his own expenses in connection with the
transactions contemplated by this Agreement.
 
4.2. Governing Law.
 
The interpretation and construction of this Agreement, and all matters relating
hereto, shall be governed by the laws of the State of Nevada applicable to
agreements executed and to be wholly performed solely within such state.
 
4.3. Resignation of Old and Appointment of New Board of Directors and Officers.
 
The Company and the Sellers shall take such corporate action(s) required by AI
Acquisition's Articles of Incorporation and/or Bylaws to (a) appoint the below
named persons to their respective positions, to be effective upon the filing and
effectiveness of a Schedule 14f-1 Information Statement, and (b) obtain and
submit to the Purchasers, together with all required corporate action(s) the
resignation of the current board of directors, and any and all corporate
officers and check signers as of the Closing Date.
 

  Name Position   Erik Mark Levine Director, President and CEO

 
 
 

--------------------------------------------------------------------------------

 
 
4.4. Disclosure.
 
The Sellers and the Company agree that they will not make any public comments,
statements, or communications with respect to, or otherwise disclose the
execution of this Agreement or the terms and conditions of the transactions
contemplated by this Agreement without the prior written consent of the
Purchasers, which consent shall not be unreasonably withheld.
 
4.5. Notices.
 
Any notice or other communication required or permitted under this Agreement
shall be sufficiently given if delivered in person or sent by facsimile or by
overnight registered mail, postage prepaid, addressed as follows:
 
If to Sellers, to:
 
Richard I. Anslow
Gregg Jaclin
c/o Anslow & Jaclin, LLP
195 Route 9, Suite 204 Manalapan, NJ 07726
 
If to the Company:
 
Al Acquisition Corp. IV, Inc.
195 Route 9, Suite 204
Manalapan, NJ 07726
 
With a copy to (which shall not constitute notice):
 
Gregg E. Jaclin, Esq.
Anslow & Jaclin, LLP
195 Route 9, Suite 204
Manalapan, NJ 07726
 
If to the Purchasers, to:
 
Erik Mark Levine
2743 Sandalwood Avenue
Henderson, NV 89074
 
Laurence Jay Levine
7118 Montrico Drive
Boca Raton, FL 33433
 
With a copy to (which shall not constitute notice):
 
Or such other address or number as shall be furnished in writing by any such
Party, and such notice or communication shall, if properly addressed, be deemed
to have been given as of the date so delivered or sent by facsimile.
 
 
 

--------------------------------------------------------------------------------

 
 
4.6. Parties in Interest.
 
This Agreement may not be transferred, assigned or pledged by any Party hereto,
other than by operation of law. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns.
 
4.7. Entire Agreement.
 
This Agreement and the other documents referred to herein contain the entire
understanding of the Parties hereto with respect to the subject matter contained
herein. This Agreement shall supersede all prior agreements and understandings
between the Parties with respect to the transactions contemplated herein.
 
4.8. Amendments.
 
This Agreement may not be amended or modified orally, but only by an agreement
in writing signed by the Parties.
 
4.9. Severability.
 
In case any provision in this Agreement shall be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof will not in any way be affected or impaired thereby.
 
4.10. Counterparts.
 
This Agreement may be executed in any number of counterparts, including
counterparts transmitted by telecopier, PDF or facsimile transmission, any one
of which shall constitute an original of this Agreement. When counterparts of
copies have been executed by all parties, they shall have the same effect as if
the signatures to each counterpart or copy were upon the same document and
copies of such documents shall be deemed valid as originals. The Parties agree
that all such signatures may be transferred to a single document upon the
request of any Party.
 
[-signature page follows-J


 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, each of the Parties hereto has caused its/his name to be
hereunto subscribed as of the day and year first above written.
 

  Company:           AJ Acquisition Corp. IV, Inc.          
 
By:
/s/ Richard I. Anslow       Name: Richard I. Anslow       Title: Chief Executive
Officer          

  Sellers:          
 
By:
/s/ Richard I. Anslow       Name: Richard I. Anslow, Individually            
By: /s/ Gregg E. Jaclin       Name: Gregg E. Jaclin  

 
 

  Purchasers:          
 
By:
/s/ Erik Mark Levine       Name: Erik Mark Levine, Individually             By:
/s/ Laurence Jay Levine       Name: Laurence Jay Levine, Individually  

 
 
 